ORDER

PER CURIAM.
Allen Shepard appeals the judgment of the Circuit Court of St. Francois County granting Joe Litton, Mike Jacobsen, and Brian Hayes’ Motion to Dismiss for lack of subject matter jurisdiction. We affirm.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).